— Order unanimously reversed, without costs, and proceeding dismissed, in accordance with the following memorandum: It was improper for the court to hold defendant in criminal contempt. An application brought to punish a contempt consisting of the failure to comply with an order of support is controlled wholly by the provisions of section 245 of the Domestic Relations Law (see Wides v Wides, 96 AD2d 592). That section requires that such an application be brought pursuant to the provisions of section 756 of the Judiciary Law, which governs civil contempt. The court is without authority in a civil contempt proceeding to impose a definite sentence of imprisonment (Wides v Wides, supra). The dismissal is without prejudice to an application for commitment for civil contempt. (Appeal from order of Supreme Court, Oneida County, Sullivan, J. — criminal contempt.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.